Title: To James Madison from John Elmslie, Jr., 14 March 1803 (Abstract)
From: Elmslie, John
To: Madison, James


14 March 1803, Cape Town. Last wrote on 3 Feb. enclosing a semiannual list of vessels reporting at his office. Transmits a copy. The British frigate Concord arrived 19 Feb. with a second dispatch from the British government to Lieutenant General Dundas, ordering delivery of the cape to the Batavian government. The Batavian flag was hoisted 21 Feb. “On the 1st. of this month His Excellency Governor Janssens was Installed by the Commissary General and the Several bodies of Police took the oaths of Office.” It appears from a recent proclamation of the commissary general that trade with the colony will “be placed on a very liberal footing.” Will forward the regulations as soon as they are published. His functions having ceased in consequence of the change in government, awaits the president’s instructions. Encloses the papers [not found] of the brig Frederica Mary Ann, which was sold there “to a foreigner” as the captain is not returning to the U.S. Neglected to mention in his 3 Feb. dispatch the arrival of the Resolution of Portsmouth, New Hampshire, Thomas Oxnard, master, carrying a cargo of slaves to the Río de la Plata. Thinks it his duty to mention this, should government wish to give him instructions, “as there are several other American vessels engaged in the carrying of Slaves from Mosambique & Madagascar to the Spanish and Portugue[se] settlements.”
 

   
   RC (DNA: RG 59, CD, Cape Town, vol. 1). 4 pp. Docketed by Wagner as received 30 May.



   
   A full transcription of this document has been added to the digital edition.

